


Exhibit 10.55

Translated From Japanese

 

(Transferring Bond, Underwriting, For Regular Redemption, In a Lump-sum
Guarantee Charge)

 

With Guarantee of The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Tokyo Credit
Guarantee Association

Unsecured Corporate Bond

Request for Guarantee and Joint Guarantee Agreement

 

Main Articles

 

(1) Issuer

Global Hotline, Inc. ( “A”, hereinafter)

(2) Date decided to issue corporate bond

February 15, 2008

(3) Name of corporate bond

Global Hotline, Inc. Second Unsecured Corporate Bond

(With guarantee of The Bank of Tokyo-Mitsubishi UFJ, Ltd. And Tokyo Credit
Guarantee Association)

(4) Total amount of corporate bond

120,000,000 yen

(5) Amount of each corporate bond(*)

A type of 10,000,000 yen

(6) Interest

1.36%/ Year

(7) Payment date (Issue date)

February 29, 2008

(8) Interest payment date

Every the end of February and August 31

(9) Final redemption date

February 27, 2015

(10) First fixed redemption date

August 31, 2008

(11) Fixed redemption date

Every the end of February and August 31 after first fixed maturity date

(12) Amount of regular redemption

700,000 yen/ corporate bond

(900,000 yen for final redemption date)

(13) Joint guarantor

The Bank of Tokyo-Mitsubishi UFJ, Ltd (“B”, hereinafter)

Tokyo Credit Guarantee(“C”, hereinafter)

(14) Fiscal agent (including issue agent and payment agent) and its contact
information

The Bank of Tokyo-Mitsubishi UFJ, Ltd

2-7-1 Marunouchi, Chiyoda-ku, Tokyo

Tel: 03-3240-1111

(15) Guarantee liabilities implementation agent

The Bank of Tokyo-Mitsubishi UFJ, Ltd

(16) Underwriter

The Bank of Tokyo-Mitsubishi UFJ, Ltd

(17) Depository trust company

Japan Securities Depository Center, Inc.

(18) The place for bond holder’s meeting

Tokyo

 

(*) A type of 10,000,000 yen. However, only when total amount of corporate bond
is more than 500,000,000 yen, enter 20,000,000 yen.

 

Note for Commission

 

(1) Amount B Guarantees

Rate         0.55%

Calculation Procedure    On the prorated daily basis considering 365 days in 1
year

(2) Amount C Guarantees

Rate         0.80%

Calculation Procedure    The way Credit Guarantee Association prescribes

 

--------------------------------------------------------------------------------




(For Issuer)

 

In witness whereof, the parties here to have executed this Agreement in
triplicate by placing their signatures and seals thereon, and each party shall
keep one copy of the originals.

 

February 26, 2008

 

[ex1055_img1.jpg]


 

2

--------------------------------------------------------------------------------




(Special Debt Guarantee)

 

Guarantee

 

February 26, 2008

 

 

Address:

The Palms Yoyogi 403

A (Cosigner)

13-10 Yoyogi 3-chome Shibuya-ku, Tokyo

 

Name:

Hideki Anan

 

 

 

Address:

13–12 Nishi-Shinjuku 1-chome Shinjuku-ku, Tokyo

B (Debtor)

Global Hotline, Inc.

 

Name:

President and CEO

Hideki Anan

 

 

 

Address:

30-8 Kakinokizaka 1-chome Meguro-ku, Tokyo

C (Bank)

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Toritsu Daigaku Ekimae Branch

 

Name:

Branch Chief  

Masashi Tasaka

 

A and B agreed as hereafter defined regarding to the guarantee trades between A
and B.

 

Article 1 (Guarantee debt)

 

A cosigns the B’s debt to C as outlined below, B will implement the debt, or
they will follow the contract of Bank Trading and this Guarantee’s articles.

 

1

Debt for Year         Month         Day         Loan debt based on debt and
credit agreement

Amount

(Current Amount)

Final payment due

Year Month Date

2

Debt for Year         Month          Day         Promissory Note and Relating
Loan

Amount

 

Draft number

 

Payment due

Year         Month         Date

(3)

Debt for required redemption based on request for guarantee and joint guarantee
agreement, late charge and any debts related to the Issued on 2008 Feb 28,
Global Hotline, Inc. Second Unsecured Corporate Bond (With the Guaranteed by The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and Tokyo Credit Guarantee Association)

Second Unsecured Corporate Bond

Final repayment date                  February 27, 2015

 

Article 2 (Exemption from obligation of keeping collateral)

 

In the event that C changes or cancels the guarantee for collateral or other
guarantees, A is not going to advocate its exemption from obligation.

 

Article 3 (Prohibition of setoff by A)

 

A is not going to offset with savings of B or any other credits to C.

 

3

--------------------------------------------------------------------------------




Article 4 (Condition of asserting right of subrogation)

 

In the event A redeems this guarantee liability, A is not going to assert its
right of subrogation given by C while B and C’s trade is ongoing. A is going to
alienate its right or rank C without compensation if C requests.

 

Article 5 (Accumulation of guarantee)

 

(1) If A guarantees other trades between B and C, the total guarantee amount is
the total of those amount, and the other trades are not influenced by this
guarantee.

 

(2) If A guarantees other trades between B and C in the future, it will be
carried out in the same way as preceding clause.

 

Article 6 (Setoff and making a draft by C)

 

(1) In the event B has to redeem its debt to C, C can offset A’s guarantee
liability with A’s savings or other credits to C anytime regardless of the
period of the credit.

 

(2) If C offsets with the manner in the preceding clause under the condition
that there is a draft for the B’s debt to C, C will make a draft later. A is
going to go off to C to get the draft.

 

Article 7 (Designation of appropriation)

 

(1) If A’s credit is not enough to extinguish all amount of A’s debt to C in the
setoff in the way as preceding article, C can designate appropriation in a
manner and order C admits as proper. If A’s credit is not enough to extinguish
all amount of A’s debt to C because of A’s redemption, A cab designate
appropriation as well. If neither A nor C does not designate appropriation, the
other can designate as well in those case.

 

(2) If C designates appropriation based on preceding clause, A can not refute
it.

 

Article 8 (Report of the change of reported information)

 

If A’s seal, name, trading name, president, address or any information A
reported changes, A will report to C with a document immediately.

 

Article 9 (Notice to As)

 

If C’s notices or documents arrive late because of the reason caused by A or B’s
blame such as they default the report as preceding article or they do not
receive C’s request, we consider those notices or documents arrived when they
were usually supposed to arrive.

 

Article 10 (Jurisdiction)

 

If judicial action is required based on this guarantee agreement, the court
which has jurisdiction over the seat of C’s head quarter or C’s correspondent
will be the court of jurisdiction.

 

Article 11 (Keeping guarantee)

 

This guarantee is kept by C and the copy is delivered to A.

 

4

--------------------------------------------------------------------------------




Period

______________________________________________________________________________

 

For Bank Use

 

To Global Hotline, Inc.

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Syndication Department

Security Market Group

 

Issuing Statement

(Issued February 29, 2008)

 

Issued by your company

 

Global Hotline, Inc. Second Unsecured Corporate Bond

(With the guarantee of The Bank of Tokyo-Mitsubishi UFJ, Ltd. And Tokyo Credit

Guarantee Association, with special agreement for spinning out limit)

 

(1) Issued amount (stated value)

120,000,000

yen

(2) Amount paid

120,000,000

yen

((1) x issue price: 100.00 yen per stated value)

 

 

(3) Fiscal agent charge

4,500,000

yen

 

255,000

yen (value-added taxes)

 

 

 

 

4,725,000

yen (value-added taxes included)

 

 

 

 

 

 

(4) Underwriting charge

300,000

yen

((1) x 25 / 10,000)

15,000

yen (value-added taxes)

 

 

 

 

315,000

yen (value-added taxes included)

 

 

 

(5) New record charge

11,020

yen

(paid to Japan Securities Depository Center, Inc. through our bank)

551

yen (value-added taxes)

 

 

 

 

11,571

yen (value-added taxes included)

 

 

 

 

 

 

Balance you deposit ((2) - ((3) + (4) + (5))

114,948,429

yen

 

We are going to deposit to the savings account you designated on February 29,
2008.

 

5

--------------------------------------------------------------------------------




Period

 

Toritsu Daigaku Ekimae-1080373

 

Global Hotline, Inc. Second Unsecured Corporate Bond

(With the guarantee of The Bank of Tokyo-Mitsubishi UFJ, Ltd. And Tokyo Credit
Guarantee, with special agreement for spinning out limit)

Corporate Bond Register

 

1. Issuing corporation

Global Hotline, Inc.

2. Total amount of corporate bond

120,000,000 yen

3. Amount of each corporate bond

A type of 10,000,000 yen

4. Not issuing debenture bond

This corporate bond obeys the 2nd clause of the 66th article of the law on
transferring corporate bonds and the rest (hereinafter called “transferring
corporate bonds and the rest law”) and the regulation of transferring corporate
bonds and the rest law shall be applied, debenture bond shall not be issued
because of the provision of the 67th article of transferring corporate bonds and
the rest law.

5. Interest

1.36 percent per year

6. Amount paid

100 yen per stated value 100 yen

7. Redemption amount

100 yen per stated value 100 yen

8. Property security

This corporate bond does not have any property securities, neither any assets
reserved for this corporate bond.

9. Guarantee

The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Tokyo Credit Guarantee Association
co-sign for the debt related to principal and interest repayment issuing company
bears based on this corporate bond, they bear guarantee liability with issuing
company jointly. The guarantee ratio of Tokyo Credit Guarantee Association is 80
%.

10. Fiscal Agent
(including issue agent and payment agent)

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
This corporate bond meets the requirements of the exceptional clause of the 77th
article the corporate law, the corporate bond controller who controls this
corporate bond is not set up.

11. Redemption method and date

(1) Principal of this corporate bond, as August 31, 2008 the first redemption
date, shall be redeemed every the end of February and August 31 by 700,000 yen
per each corporate bond, and the whole amount of balance shall be redeemed on
February 27, 2015.

 

(2) Buying to extinguish this corporate bond shall be made anytime after the
next day of payment date.

 

(3) If the redemption date falls on non-business day of The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“non-business day”, hereinafter), it is to be paid
the preceding business day of The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“business
day”, hereinafter).

 

6

--------------------------------------------------------------------------------




12. The method to pay interest

(1) Interest of this corporate bond shall be added from the next day of payment
date to redemption date, and paid every the end of February and Aug 31 former
half or whole amount of the year by date. In the event of calculating the
interest of the period shorter than half year, calculation shall be made on a
pro-rate basis for the half year.

 

(2) If the interest payment date falls on non-business day, it is to be paid the
preceding business day.

 

(3) Interest shall not be added after redemption date.

13. Exemption of report based on
Financial Instruments and Exchange Law

The report based on the 1st clause of the 4th article Financial Instruments and
Exchange Law was not made for this corporate bond.

14. Affirmation of the number of investors
and limit for issuance

Issuing corporation affirms that the total number of same kind of this corporate
bond (hereinafter called “same kind of corporate bond” which has same redemption
date and interest rate) issued in last 6 months including this corporate bind is
less than 50, and it is not going to issue same kind of corporate bond for 6
months after it issued this corporate bond.

15. Alienation limit and spinning off limit

(1) People who obtained this corporate bond shall not alienate to others except
the people who are admitted by the 5th clause of the 3rd article of Small
Business Credit Insurance Law (“special investors”, hereinafter).When people who
obtained this corporate bond alienate it to special investors, minimum unit
shall be the price of each corporate bond, otherwise they shall not alienate it
(“spinning off limit” herein after).

 

(2) When people who obtained this corporate bond alienate it to special
investors, they have to notify that the report based on the 1st clause of the
4th article Financial Instruments and Exchange Law was not made for this
corporate bond and the contend of alienation limit and spinning off limit to
adverse party in advance or at the same time in writing.

16. Depository trust company

Japan Securities Depository Center, Inc.

17. The amount paid for each corporate
bond and payment date

120,000,000 yen Paid February 29, 2008

 

7

--------------------------------------------------------------------------------




February 29, 2008

 

Global Hotline, Inc.

 

To:

The Bank of Tokyo-Mitsubishi UFJ, Ltd. Toritsu Ekimae Branch

 

30-8 Kakinokizaka 1 cho-me Meguro-ku, Tokyo

 

150-0222

 

Please give this notice to the client.

_______________________________________________________________________________________

 

Notice for Credit Guarantee Decision (For Client)

 

Thank you for using our association’s credit guarantee. We decided in a manner
to be described below regarding to your credit guarantee application.

 

To

Global Hotline, Inc.

Customer Number

09016686

Guarantee Number

1001319910

 

Total amount of corporate bond

120,000,000 yen

Guarantee date

February 26, 2008

Guarantee period

84 months after it is issued

(Until lending date)

Guarantee amount

Total amount of corporate bond times guarantee rate

System

Private placement bond

Repayment method Principal equivalent

From 6th month to 78th month –

8,400,000 yen every 6 months

84th month – 10,800,000 yen

Guarantee ratio

80%

 

Security guarantee charge you pay is as follows. Please pay through a financial
institution dealing in.

 

 

Bullet payment  

3,225,600 yen

 

The formula of credit charge is as follows.

Joint guarantee charge ratio shows the ratio of the guarantee charge which is
paid for guarantee to the credit.

 

Calculation Class

Calculating
amount
(yen)

 

Joint guarantee
charge ratio
(%)

 

Calculating
period

 

Split
coefficient

 

Guarantee
charge

Deferred period class

Install repayment class

Deferred price class

120,000,000

x

0.640

x

84 / 12

x

0.600

=

3,225,600

Total amount of guarantee charge

3,225,600

_______________________________________________________________________________________

 

Any question about the contents of guarantee decision

Department: Guarantee Promotion Department

Address: 6-17 Yaesu 2 cho-me Chuo-ku, Tokyo

 

Telephone: 03-3273-3083

 

Website: http://www.cgc-tokyo.or.jp/  

Tokyo Credit Guarantee Association

 

[For underwriting, Regular redemption bond] (For issuing corporation)

 

8

--------------------------------------------------------------------------------




Global Hotline, Inc. Second Unsecured Corporate Bond

(With guarantee of The Bank of Tokyo-Mitsubishi UFJ, Ltd. And Tokyo Credit
Guarantee Association with Spinning off Limit)

Corporate Bond Elements, Agreements

Main Articles

 

(1) Issuer

Global Hotline, Inc. ( “A”, hereinafter)

(2) Date decided to issue corporate bond

February 15, 2008

(3) Name of corporate bond

Global Hotline, Inc. Second Unsecured Corporate Bond

(With guarantee of The Bank of Tokyo-Mitsubishi UFJ, Ltd. And Tokyo Credit
Guarantee Association)

(4) Total amount of corporate bond

120,000,000 yen

(5) Amount of each corporate bond

A type of 10,000,000 yen

(6) Interest

1.36 percent per year

(7) Payment date (Issue date)

February 29, 2008

(8) Interest payment date

Every the end of February and August 31

(9) Final redemption date

February 27, 2015

(10) First fixed redemption date

August 31, 2008

(11) Fixed redemption date

Every the end of February and August 31 after first fixed maturity date

(12) Amount of regular redemption

700,000 yen/ corporate bond

(900,000 yen for final redemption date)

(13) Joint guarantor
(“Guarantor”, hereinafter)

The Bank of Tokyo-Mitsubishi UFJ, Ltd (“B”, hereinafter): Guarantee ratio 100%

Tokyo Credit Guarantee(“C”, hereinafter): Guarantee ratio 80%

(14) Fiscal agent (including issue agent and payment agent) and its contact
information

The Bank of Tokyo-Mitsubishi UFJ, Ltd

2-7-1 Marunouchi, Chiyoda-ku, Tokyo

Tel: 03-3240-1111

(15) Guarantee liabilities implementation agent

The Bank of Tokyo-Mitsubishi UFJ, Ltd

(16) Underwriter

The Bank of Tokyo-Mitsubishi UFJ, Ltd

(17) Depository trust company

Japan Securities Depository Center, Inc.

(18) The place for bond holder’s meeting

Tokyo

 

(*) A type of 10,000,000 yen. However, only when total amount of corporate bond
is more than 500,000,000 yen, enter 20,000,000 yen.

 

Note for Commission

 

(1) Fiscal agent charge

4,500,000 yen

(2) Charge for principal and interest repayment

For principal redemption     10 / 10,000 of redeeming principal

For interest payment            20 / 10,000 of paying interest

(3) Underwriting charge

300,000 yen

(4) New record charge

11,020 yen

 

Basis for new record charge calculation

 

(1) For the part of total issued amount less than 100,000,000 yen

0.95 / 10,000 yen per 1 yen

(2) For the part of total issued amount more than 100,000,000 yen and less than
500,000,000 yen

80% of the rate of (1)

Charge is calculated with the accumulation of (1) and (2).

 

 

9

--------------------------------------------------------------------------------







Exhibit 10.55
Part 2

Translated From Japanese

 

To Global Hotline, Inc

The Bank of Mitsubishi-Tokyo UFJ, Ltd.

 

Syndication Department

 

(Interest payment, Redemption Plan)

 

Name:

Global Hotline, Inc. Second Unsecured Corporate bond

(With the guarantee of The Bank of Mitsubishi-Tokyo UFJ, Ltd. and Tokyo Credit
Guarantee, )

 

Issued date       February 29, 2008

Method of Redemption

Regular Redemption

Issued Amount

100.00 yen

Funds delivered date February 29, 2008

Coupon

1.360%

Redemption Amount

100.00 yen

Final redemption date February 27, 2015

Amount of Each Bond

10,000 thousand yen

 

(Currency: JPY)

 

Date

 

Bond Balance

First Cost*1

Principal, Interest and Commision*2

 

 

 

 

 

 

Fiscal Agent Admin Fee

Fiscal Agent Admin Fee

Fiscal Agent Admin Fee

Principal ( 0.100%)

Interest ( 0.200%)

Guarantee
charge
(Bank: 0.500%
/Year)*4

Total Payment Amount

 

 

 

 

3.75%

0.25%

 

Redemption

Commision

VAT*3

Interest Amount

Commision

VAT

 

 

20

2

29

120,000,000

4,725,000

315,000

11,571

 

 

 

 

 

 

504,150

5,555,721

20

8

26

 

 

 

 

8,400,000

8,400

420

816,000

1,632

81

0

9,226,533

20

8

29

111,600,000

 

 

 

 

 

 

 

 

 

0

0

21

2

24

 

 

 

 

8,400,000

8,400

420

758,880

1,517

75

0

9,169,292

21

2

27

103,200,000

 

 

 

 

 

 

 

 

 

0

0

21

8

26

 

 

 

 

8,400,000

8,400

420

701,760

1,403

70

0

9,112,053

21

8

31

94,800,000

 

 

 

 

 

 

 

 

 

0

0

22

2

23

 

 

 

 

8,400,000

8,400

420

644,640

1,289

64

0

9,054,813

22

2

26

86,400,000

 

 

 

 

 

 

 

 

 

0

0

22

8

26

 

 

 

 

8,400,000

8,400

420

587,520

1,175

58

0

8,997,573

22

8

31

78,000,000

 

 

 

 

 

 

 

 

 

0

0

23

2

23

 

 

 

 

8,400,000

8,400

420

530,400

1,060

53

0

8,940,333

23

2

28

69,600,000

 

 

 

 

 

 

 

 

 

0

0

23

8

26

 

 

 

 

8,400,000

8,400

420

473,280

946

47

0

8,883,093

23

8

31

61,200,000

 

 

 

 

 

 

 

 

 

0

0

24

2

24

 

 

 

 

8,400,000

8,400

420

416,160

832

41

0

8,825,853

24

2

29

52,800,000

 

 

 

 

 

 

 

 

 

0

0

24

8

28

 

 

 

 

8,400,000

8,400

420

359,040

718

35

0

8,768,613

24

8

31

44,400,000

 

 

 

 

 

 

 

 

 

0

0

25

2

25

 

 

 

 

8,400,000

8,400

420

301,920

603

30

0

8,711,373

25

2

28

36,000,000

 

 

 

 

 

 

 

 

 

0

0

25

8

27

 

 

 

 

8,400,000

8,400

420

244,800

489

24

0

8,654,133

25

8

30

27,600,000

 

 

 

 

 

 

 

 

 

0

0

26

2

25

 

 

 

 

8,400,000

8,400

420

187,680

375

18

0

8,596,893

26

2

28

19,200,000

 

 

 

 

 

 

 

 

 

0

0

26

8

26

 

 

 

 

8,400,000

8,400

420

130,560

261

13

0

8,539,654

26

8

29

10,800,000

 

 

 

 

 

 

 

 

 

0

0

27

2

24

 

 

 

 

10,800,000

10,800

540

73,034

146

7

0

10,884,527

27

2

27

0

 

 

 

 

 

 

 

 

 

 

0

Total

 

4,725,000

315,000

11,571

120,000,000

120,000

6,000

6,225,674

12,446

616

504,150

131,920,457

 

1

--------------------------------------------------------------------------------




*1 The amount First Cost includes Value Added Taxes.

 

*2 The withdrawal date (or payday) of Principal and Interest is three business
days before the interest payment date.

 

*3 If the consumption tax rate or the local tax rate is changed, the new rate is
applied.

 

*4 This plan shows the amount and the rate for the bank guarantee (paid 20% of
the issued amount).

 

Please review guarantee association document for the rate and the amount of
money and rate of the guarantee association (paid 80% of the issued amount).

(Currency: JPY)

 

 

Date

Amount

Note

Amount paid on issued date

February 29, 2008

504,150

Guarantee Charge (Bank Portion)

Amount deposited on funds delivered date

February 29, 2008

114,948,429

Issued Amount – First Cost

 

2

--------------------------------------------------------------------------------